Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 11, 2010 (Date of Report) May 6, 2010 (Date of Earliest Event Reported) Sotheby's (Exact name of registrant as specified in its charter) Delaware 1-9750 38-2478409 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 1334 York Avenue New York, NY (Address of principal executive offices) (Zip Code) (212) 606-7000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. At the 2010 Annual Meeting of Shareholders of Sothebys, a Delaware corporation (the Company), held on May 6, 2010, the shareholders of the Company approved an amendment to increase the number of Common Stock shares reserved for issuance under the Sothebys 1998 Stock Compensation Plan for Non-Employee Directors, from 300,000 to 400,000 shares. This amendment was previously approved by the Companys Board of Directors, subject to the described shareholder approval that occurred. A copy of this amendment is attached to this Current Report on Form 8-K as Exhibit 10.1. Item 2.02 Results of Operations and Financial Condition. On May 6, 2010, the Company issued a press release discussing its results of operations for the three months ended March 31, 2010. This press release is furnished as Exhibit 99.1 to this Form 8-K. Item 5.07 Submission of Matters to a Vote of Security Holders. At the Companys 2010 Annual Meeting of Shareholders held on May 6, 2010, the Companys shareholders voted on the following matters with the indicated results: 1. The Companys shareholders voted to elect the listed twelve (12) individuals as directors of the Company: ABSTENSTIONS AND NOMINEE FOR WITHHELD BROKER NON-VOTES John M. Angelo 6,073,864 Michael Blakenham 6,073,864 The Duke of Devonshire 6,073,864 James Murdoch 6,073,864 Allen Questrom 6,073,864 William F. Ruprecht 6,073,864 Michael I. Sovern 6,073,864 Donald M. Stewart 6,073,864 Robert S. Taubman 6,073,864 Diana L. Taylor 6,073,864 Dennis M. Weibling 6,073,864 Robin G. Woodhead 6,073,864 2. The Companys shareholders approved an amendment to increase the number of Common Stock shares reserved for issuance under the Sothebys 1998 Stock Compensation Plan for Non-Employee Directors, from 300,000 to 400,000 shares. ABSTENSTIONS AND FOR AGAINST BROKER NON-VOTES 3. The Companys shareholders ratified the appointment of Deloitte & Touche LLP as the Companys independent registered public accounting firm for 2010. FOR AGAINST ABSTENSTIONS Item 9.01 Financial Statements and Exhibits. (c) Exhibits Second Amendment to the Amended and Restated Sothebys 1998 Stock Compensation Plan for Non- Employee Directors of Performance Share Unit Agreement, adopted by the Board of Directors of the Company on March 18, 2010, to be effective as of May 6, 2010. Sothebys earnings press release for the three months ended March 31, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOTHEBY'S By: /s/ Kevin M. Delaney Kevin M. Delaney Senior Vice President, Controller and Chief Accounting Officer Date: May 11, 2010 Exhibit Index Exhibit No. Description Second amendment to the amended and restated Sothebys 1998 Stock Compensation Plan for Non-Employee Directors. Sothebys earnings press release for the three months ended March 31, 2010.
